KAUFFMAN, Justice,
dissenting.
In Schede Estate, 426 Pa. 93, 231 A.2d 135 (1967), this Court stated:
For over a hundred years, the law has been clearly settled that strict and literal compliance with the terms of a special power of appointment is absolutely necessary for its valid and effective exercise. That means that the appointing instrument must specifically refer in the instant case to the power which was granted by [the donor’s] will and which [the donee] seeks to exercise and execute. A general residuary clause, even if and when it included the words, “I hereby exercise every power of appointment which I possess,” would not and does not comply with and fulfill the donor’s condition and is not a valid exercise of the special power of appointment granted to [the donee].
Id., 426 Pa. at 96, 231 A.2d at 137 (emphasis supplied). See also Roger’s Estate, 218 Pa. 431, 67 A. 762 (1907); Slifer v. Beates, 9 S. & R. 166 (1822); Price’s Estate, 27 Pa.Dist. 561 (O.C. Phila. Co. 1918).
Thus, the courts of this Commonwealth have long required strict and literal compliance with all conditions on form of exercise imposed by the instrument creating a power of appointment. In this case, the donor (Charles) gave the *399donee (Laura) a power over a certain trust (Trust A) exercisable by will only by express reference to that specific trust under the named trust agreement. Simply stated, the donee failed to comply with her donor’s express instructions. Therefore, I would hold that the attempt to exercise the power of appointment was ineffective.